


EXHIBIT 10.17
 
Compensation of Non-Employee Directors
 
Fees for Non-Employee Directors:
 
§  
Lead independent director annual retainer - $60,000

§  
Non-employee director annual retainer - $35,000

§  
Audit Committee chairman - $20,000

§  
Audit Committee membership - $10,000

§  
Compensation Committee chairman - $15,000

§  
Compensation Committee membership - $7,500

§  
Nominating and Corporate Governance Committee chairman - $15,000

§  
Nominating and Corporate Governance Committee membership - $7,500

§  
Strategic Planning Committee chairman - $15,000

 
Directors may, at their option, receive equity grants in lieu of the cash
compensation above.  All directors are reimbursed for reasonable out-of-pocket
expenses incurred in attending Board and committee meetings and director
education programs.

 
Equity Awards:
 
Non-employee Directors are annually granted either stock options with an
exercise price equal to 100% of the fair market value of the common stock at the
date of grant or shares of restricted stock based on a fair market value on the
date of grant of $120,000.  Except under certain limited circumstances, the
options and restricted stock vest no earlier than one year after the date of
grant. Each option granted is exercisable for up to ten years after the grant
date.



